— Judgment unanimously affirmed. Memorandum: Defendant was properly removed from the courtroom after his disruptive and obstreperous conduct, following the court’s adequate admonitions and upon defendant’s request to be returned to the jail (see, CPL 260.20; People v Blake, 158 AD2d 979, 980, lv denied 75 NY2d 964).
Defendant failed to preserve for our review his contentions that (1) the court abused its discretion in granting the People’s motion to consolidate the indictments for trial purposes, (2) he was deprived of a fair trial by prosecutorial misconduct during summation and (3) he was deprived of a fair trial by numerous errors in the court’s charge (see, CPL 470.05 [2]), and we decline to reach those issues in the interest of justice (see, CPL 470.15 [6]).
Defendant’s conviction is supported by legally sufficient evidence (see, People v Bleakley, 69 NY2d 490, 495). The court did not err either in admitting the in-court identification testimony of a witness or in denying defendant’s motion to suppress the fruits of the search warrant. Finally, the sentence was not harsh and excessive. (Appeal from Judgment of Chautauqua County Court, Adams, J. — Burglary, 2nd Degree.) Present — Denman, J. P., Boomer, Balio, Lawton and Davis, JJ.